Title: To Thomas Jefferson from Louis André Pichon, 5 November 1804
From: Pichon, Louis André
To: Jefferson, Thomas


               
                  Baltimore 5th 9ber 1804.
               
               Mr. Pichon a l’honneur de presenter ses respects à monsieur Le President des Etats Unis & de le remercier de l’envoi qu’il a pris la peine de faire à Mr. Pichon d’une lettre à lui adressée de France. Mr. P. espere avoir l’honneur après demain de reiterer à Mr. Le President personellement ses hommages respectueux. Mr. Pichon a laissè madame á Phile. assez bien portante: mais elle ne pourra se mettre en route pour Washington que dans une dizaine de jours.
             
          Editors’ Translation
               
                  
                     Baltimore, 5 Nov. 1804
                  
                  Mr. Pichon has the honor of presenting his respects to the president of the United States and thanking him for taking the trouble of forwarding a letter that had arrived for him from France. Mr. Pichon hopes to have the honor of repeating his respectful homage to the president in person on the day after tomorrow.
                  Mr. Pichon has left Mrs. Pichon in Philadelphia. She is in relatively good health, but will not be able to leave for Washington for another ten days.
               
            